                 Case 2:20-cv-09534-RGK-E Document 15 Filed 12/07/20 Page 1 of 4 Page ID #:68



                   1   COOLEY LLP
                       KATHLEEN HARTNETT (314267)
                   2   (khartnett@cooley.com)
                       JOSEPH D. MORNIN (307766)
                   3   (jmornin@cooley.com)
                       101 California Street, 5th Floor
                   4   San Francisco, California 94111-5800
                       Telephone: (415) 693 2000
                   5   Facsimile: (415) 693 2222
                   6   TRAVIS LEBLANC (194463)
                       (tleblanc@cooley.com)
                   7   CHARLES A. WOOD (310702)
                       (cwood@cooley.com)
                   8   1299 Pennsylvania Avenue, NW, Suite 700
                       Washington, DC 20004
                   9   Telephone: (202) 842 7800
                       Facsimile: (202) 842 7899
                 10
                 11    Attorneys for Defendant
                       FabFitFun, Inc.
                 12
                 13                        UNITED STATES DISTRICT COURT
                 14                       CENTRAL DISTRICT OF CALIFORNIA
                 15
                 16    CHERYL GASTON, Individually           Case No. 2:20-cv-09534-RGK-E
                       and on Behalf of All Others Similarly
                 17    Situated,                             STIPULATION TO EXTEND TIME TO
                                                             RESPOND TO INITIAL COMPLAINT BY
                 18                   Plaintiff,             NOT MORE THAN 30 DAYS (L.R. 8-3)
                 19          v.
                                                              Complaint served: October 21, 2020
                 20    FABFITFUN, INC.                        Current response date: December 21, 2020
                                                              New response date: January 20, 2021
                 21                   Defendant.
                                                              Trial Date: None set
                 22
                 23
                 24
                 25
                 26
                 27
                 28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                            STIPULATION TO EXTEND TIME TO
                                                                          RESPOND TO COMPLAINT (L.R. 8-3)
                                                                                CASE NO. 2:20-CV-09534-RGK-E
                 Case 2:20-cv-09534-RGK-E Document 15 Filed 12/07/20 Page 2 of 4 Page ID #:69



                   1         This Stipulation is entered into by and between Cheryl Gaston (“Plaintiff”) and
                   2   FabFitFun, Inc. (“Defendant” or “FabFitFun”) (collectively “the Parties”), by and
                   3   through their respective counsel:
                   4         WHEREAS, Plaintiff filed the initial complaint (the “Complaint”) in the
                   5   above-entitled action on October 16, 2020 (Dkt. No. 1);
                   6         WHEREAS, Plaintiff requested that FabFitFun waive service of summons in
                   7   this action by email on October 21, 2020 (Declaration of Kathleen Hartnett (“Hartnett
                   8   Decl.”) ¶ 4);
                   9         WHEREAS, FabFitFun executed the Waiver of Service of Summons on
                 10    October 22, 2020 (Hartnett Decl. ¶ 5);
                 11          WHEREAS, Plaintiff filed the executed Waiver of Service of Summons on
                 12    October 23, 2020 (Dkt. No. 9);
                 13          WHEREAS, Defendant’s deadline to respond to the complaint is 60-days from
                 14    the date on the Waiver of Service of Summons, December 21, 2020 (Dkt. No. 9);
                 15          WHEREAS, under Civil Local Rule 8-3 parties may stipulate in writing,
                 16    without a court order, to extend the time within which to respond to an initial
                 17    complaint, if the stipulation does not extend the time by more than thirty days;
                 18          WHEREAS, the Parties agreed to extend the time for Defendant to respond to
                 19    the Complaint for 30 days, until January 20, 2021 (Hartnett Decl. ¶ 7);
                 20          NOW, THEREFORE, pursuant to Civil Local Rule 8-3, the Parties hereby
                 21    stipulate and agree that Defendant’s deadline to respond to the Complaint in this
                 22    action will be January 20, 2021.
                 23
                 24    IT IS SO STIPULATED.
                 25
                 26
                 27
                 28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                               STIPULATION TO EXTEND TIME TO
                                                                 2           RESPOND TO COMPLAINT (L.R. 8-3)
                                                                                   CASE NO. 2:20-CV-09534-RGK-E
                 Case 2:20-cv-09534-RGK-E Document 15 Filed 12/07/20 Page 3 of 4 Page ID #:70



                   1   Dated: December 7, 2020            COOLEY LLP
                                                          KATHLEEN HARTNETT (314267)
                   2                                      TRAVIS LEBLANC (251097)
                                                          CHARLES A. WOOD (310702)
                   3                                      JOSEPH D. MORNIN (307766)
                   4
                   5
                                                          By:/s/ Kathleen Hartnett
                   6                                         Kathleen Hartnett
                   7                                      Attorneys for Defendant
                                                          FabFitFun, Inc.
                   8
                   9   Dated: December 7, 2020            WOLF HALDENSTEIN ADLER
                                                           FREEMAN & HERZ LLP
                 10                                       BETSY C. MANIFOLD (182450)
                                                          RACHELE R. BYRD (190634)
                 11                                       MARISA C. LIVESAY (223247)
                                                          BRITTANY N. DEJONG (258766)
                 12
                                                          CLAYEO C. ARNOLD,
                 13                                       A PROFESSIONAL LAW CORP.
                                                          M. ANDERSON BERRY (262879)
                 14                                       LESLIE GUILLON (222400)
                 15
                 16                                       By: /s/ Rachele R. Byrd
                                                             Rachele R. Byrd
                 17
                                                          Attorneys for Plaintiff Cheryl Gaston
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        STIPULATION TO EXTEND TIME TO
                                                            3         RESPOND TO COMPLAINT (L.R. 8-3)
                                                                            CASE NO. 2:20-CV-09534-RGK-E
                 Case 2:20-cv-09534-RGK-E Document 15 Filed 12/07/20 Page 4 of 4 Page ID #:71



                   1          ATTESTATION PURSUANT TO LOCAL RULE 5-4.3.4(a)(2)(i)
                   2         I, Kathleen Hartnett, attest that concurrence in this document’s content and
                   3   the filing of this document has been obtained from the other signatory. Executed on
                   4   December 7, 2020, in Oakland, California.
                   5
                   6                                          /s/ Kathleen Hartnett
                   7                                          Kathleen Hartnett

                   8
                   9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                              STIPULATION TO EXTEND TIME TO
                                                                4           RESPOND TO COMPLAINT (L.R. 8-3)
                                                                                  CASE NO. 2:20-CV-09534-RGK-E
